DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 24 March 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein (see strikethroughs) has not been considered.

The information disclosure statement filed 24 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein  (see strikethroughs) has not been considered.


Specification
The disclosure is objected to because of the following informalities: the specification recites “ectactic” rather than “ectatic.”  Appropriate correction is required.

Claim Objections
Claims 8-9 and 16-17 are objected to because of the following informalities:  each of the claims recites “ectactic” rather than “ectatic.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the metes and bounds of the claim limitation “wherein the plurality of treatment zones are defined by pixels of the photoactivating light” cannot be determined by the examiner because it is unclear what a “pixel of the photoactivating light” represents.  The specification indicates the photoactivating light is directed by pixels of a DMD device.  However, the photoactivating light itself does no comprise pixels.
Regarding claims 8-12 and 17-19, the metes and bounds of the claim limitations including the phrase “at least one of the light source or the one or more optical elements to …” cannot be determined by the examiner because it is unclear whether one or both of the light source and the optical element(s) are required to deliver the pattern.  The specification indicates both the light source and optical element(s) are required to achieve the various results claimed.
Regarding claims 8 and 16, the metes and bounds of the claim limitation “to deliver the first treatment zone to the ectactic cone and to deliver the second treatment zone to areas of the cornea outside the ectactic cone” cannot be determined by the examiner because it is unclear what constitutes the treatment zones.  Light is delivered to create treatment zones but treatment zones themselves are not delivered to the cornea.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (“Customized Corneal Cross-linking: One-Year Results” Am J Ophthalmol. 2016 Jun; 166: 14-21) in view of Muller et al. (US 2012/0215155).

[Claims 1, 5] Seiler discloses a system and method for treating an eye (customized corneal cross-linking), comprising: 
a light source (UV light source - Mosaic System Avedro Inc) configured to provide a photoactivating light (UV) that photoactivates a cross-linking agent (riboflavin) applied to an eye [page 16, left column]; and 

    PNG
    media_image1.png
    246
    384
    media_image1.png
    Greyscale

one or more optical elements (the 2019 operating manual for the Mosaic System indicates a digital micromirror device (DMD) is used to form the patterns) configured to receive the photoactivating light and transmit the photoactivating light to the eye according to a pattern defined by a plurality of treatment zones (concentric superposition of 3 circular areas), the treatment zones being delivered to different respective areas on the eye, the plurality of treatment zones including at least a first treatment zone (middle circle) and a second treatment zone (outer circle), the first treatment zone providing a first dose (7.5 J/cm2) of the photoactivating light, the second treatment zone providing a second dose (5.4 J/cm2) of the photoactivating light, the first dose being greater than the second dose, and the first treatment zone being disposed within an inner boundary of the second treatment zone (see annotated Figure 1 above) [page 16, left column].
Seiler discloses using the Avedro Mosaic system to form the treatment pattern and the operating manual indicates a DMD is used.  However, the operating manual is from 2019 which is no prior to the effective filing date of the current application.  While the examiner believes the system used by Seiler contained a DMD, the Muller reference is provided for the teaching of using DMDs to form corneal cross-linking patterns.
Muller discloses an analogous system and method for controlled cross-linking of corneal tissue comprising an embodiment employing a mirror array in the form of a DMD device to modulate the application of UV initiating light wherein each mirror represents one or more pixels in a pattern of projected light [pars. 0008, 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the pattern taught by Seiler using a DMD to modulate the UV photoactivating light as taught by Muller in order to efficiently deliver the cross-linking pattern to the cornea.  The DMD being a known device in the art for directing corneal cross-linking patterns.

[Claim 2] Seiler discloses the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column]. 

[Claim 3] Seiler discloses the first treatment zone and the third treatment zone are concentric (concentric superposition of circular areas).

[Claim 4] Seiler in view of Mueller renders obvious the use of DMD device which defines the patterns using pixels of the photoactivating light (micro mirrors within the DMD array direct light i.e. pixels of light) [Mueller: pars. 0008, 0041].

[Claim 6] Seiler in view of Mueller renders obvious the use of a DMD.  Muller discloses a controller (#120) including one or more processors (the controller may include hardware and/or software elements including a processor) configured to execute program instructions stored on a one or more computer-readable media (memory storage) [par. 0030], the program instructions causing the one or more processors to determine a location of a treatment area on the eye (eye-tracking and/or corneal topography from OCT) [pars. 0049, 0065] and to control at least one of the light source or the one or more optical elements to deliver the pattern of photoactivating light according to the location of the treatment area (feedback is provided from the eye-tracking and/or corneal topography) [pars. 0037, 0053, 0073].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seiler to incorporate eye tracking and corneal topographic feedback into the system as taught by Mueller in order to ensure delivery of the photoactivating light to the appropriate areas of the cornea.

[Claim 7] Seiler in view of Mueller renders obvious program instructions to determine the location of treatment based on at least one of topography, tomography, or pachymetry of a cornea [Seiler: page 15; Muller: pars. 0065, 0073].

[Claim 8] Seiler discloses the treatment area corresponds to an ectatic cone (keratoconus or keratectasia) in the cornea, and the one or more processors control at least one of the light source or the one or more optical elements to deliver the first treatment zone to the ectactic cone and to deliver the second treatment zone to areas of the cornea outside the ectactic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher dose of the first treatment zone is applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 9] Seiler discloses wherein the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column], and the one or more processors control at least one of the light source or the one or more optical elements to deliver the first treatment zone and the third treatment zone to the ectactic cone and to deliver the second treatment zone of the photoactivating light to areas of the cornea outside the ectactic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher doses of the first treatment zone and third treatment zone are applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 10] Seiler discloses applying different doses of UV light to the first and second treatment zones  but does not explicitly disclose simultaneously initiating delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases.
Muller discloses the non-uniform pattern of the initiating element (UV light) is realized by applying the UV light to the eye in separate treatment zones with different doses sequentially or continuously.  For example, one treatment zone can turn off (i.e., ceases to receive the initiating element) while another stays on (i.e., continues to receive the initiating element) [par. 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Seiler to simultaneously initiate delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases, as taught by Muller, in order to predictably deliver the different doses in less time.

[Claim 11] Seiler discloses the irradiance of the dose affects the penetration depth of the light into the cornea [page 19, right column].  Thus, the at least one of the light source or the one or more optical elements are configured to deliver the photoactivating light to one or more depths along an axis extending under a surface of the eye by adjusting an irradiance of the photoactivating light in each of the plurality of treatment zones, and the pattern of photoactivating light is defined along a plane transverse to the axis.  Muller discloses adjusting the depth based on controlling the focal depth using an objective lens and/or the power of the initiating element (UV light) [pars. 0037, 0051, 0055].
	[Claims 12, 14-15] Seiler discloses a method for treating an eye, comprising: 
determining a location of a treatment area on the eye (via topography, tomography, or pachymetry of a cornea) [Seiler: page 15]; and 
operating at least one of a light source (UV light source - Mosaic System Avedro Inc) for photoactivating light or one or more optical elements (the 2019 operating manual for the Mosaic System indicates a digital micromirror device (DMD) is used to form the patterns) coupled to the light source to deliver a pattern of photoactivating light according to the location of the treatment area, the photoactivating light photoactivating a cross-linking agent  (riboflavin) applied to the eye, the pattern of photoactivating light defined by a plurality of treatment zones (concentric superposition of 3 circular areas), the treatment zones being delivered to different respective areas on the eye, the plurality of treatment zones including at least a first treatment zone (middle circle) and a second treatment zone (outer circle), the first treatment zone providing a first dose (7.5 J/cm2) of the photoactivating light, the second treatment zone providing a second dose (5.4 J/cm2) of the photoactivating light, the first dose being greater than the second dose, and the first treatment zone being disposed within an inner boundary of the second treatment zone (see annotated Figure 1 above) [page 16, left column].
Seiler discloses using the Avedro Mosaic system to form the treatment pattern and the operating manual indicates a DMD is used.  However, the operating manual is from 2019 which is no prior to the effective filing date of the current application.  While the examiner believes the system used by Seiler contained a DMD, the Muller reference is provided for the teaching of using DMDs to form corneal cross-linking patterns.
Muller discloses an analogous system and method for controlled cross-linking of corneal tissue comprising an embodiment employing a mirror array in the form of a DMD device to modulate the application of UV initiating light wherein each mirror represents one or more pixels in a pattern of projected light [pars. 0008, 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the pattern taught by Seiler using a DMD to modulate the UV photoactivating light as taught by Muller in order to efficiently deliver the cross-linking pattern to the cornea.  The DMD being a known device in the art for directing corneal cross-linking patterns.

[Claim 13] Seiler discloses the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column]. 

[Claim 16] Seiler discloses the treatment area corresponds to an ectatic cone (keratoconus or keratectasia) in the cornea, and at least one of the light source or the one or more optical elements is operated to deliver the first treatment zone to the ectactic cone and to deliver the second treatment zone to areas of the cornea outside the ectactic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher dose of the first treatment zone is applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 17] Seiler discloses wherein the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column], and the one or more processors control at least one of the light source or the one or more optical elements to deliver the first treatment zone and the third treatment zone to the ectactic cone and to deliver the second treatment zone of the photoactivating light to areas of the cornea outside the ectactic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher doses of the first treatment zone and third treatment zone are applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 18] Seiler discloses applying different doses of UV light to the first and second treatment zones  but does not explicitly disclose simultaneously initiating delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases.
Muller discloses the non-uniform pattern of the initiating element (UV light) is realized by applying the UV light to the eye in separate treatment zones with different doses sequentially or continuously.  For example, one treatment zone can turn off (i.e., ceases to receive the initiating element) while another stays on (i.e., continues to receive the initiating element) [par. 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Seiler to simultaneously initiate delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases, as taught by Muller, in order to predictably deliver the different doses in less time.

[Claim 19] Seiler discloses the irradiance of the dose affects the penetration depth of the light into the cornea [page 19, right column].  Thus, the at least one of the light source or the one or more optical elements are configured to deliver the photoactivating light to one or more depths along an axis extending under a surface of the eye by adjusting an irradiance of the photoactivating light in each of the plurality of treatment zones, and the pattern of photoactivating light is defined along a plane transverse to the axis.  Muller discloses adjusting the depth based on controlling the focal depth using the power of the initiating element (UV light) [pars. 0051, 0055].

[Claim 20] Seiler discloses applying the cross-linking agent (riboflavin) to the eye [page 15, right column – page 16, left column].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Pinelli (US 2007/0265603) discloses an apparatus for correction presbyopia comprising a control program for generating a pattern on the cornea with a first, second and third circular area having respective first, second and third intensity and/or duration parameters as well as respective areas of 6 mm, 6.5 mm and 5.2 mm [abstract; pars. 0034-0048].

(2) Shetty et al. (“Customized Corneal Cross-linking Using Different UVA Beam Profiles”. J Refract Surg. 2017 Oct 1; 33(10)) discloses customized corneal cross-linking using different UVA beam profiles including a ring axial map of concentric rings with different energy densities [page 677].

(3) Cassagne et al. (“Customized Topography-Guided Corneal Collagen Cross-linking for Keratoconus”. J Refract Surg. 2017 May 1; 33(5): 290-297.) discloses a topography guided cross-linking (TG-CXL) method for applying a UVA irradiation pattern designed as three superimposed concentric circular zones.  Total energy delivered across the treatment zone ranged from 5.4 J/cm2 in the outermost zone to 15 J/cm2 in the innermost zone (Figure 1), delivered using 30 mW/cm2 UVA, pulsed at 1-second intervals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 June 2022